978 F.2d 1261
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Maria A. RODGERS, Plaintiff-Appellant,v.Jerry FELDMAN, Harold J. Washington, Mayor, Tony Olvera,Chicago Police Department, Yellow Cab Co.,Defendants-Appellees.
No. 91-1304.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 21, 1992.*Decided Oct. 28, 1992.

Before BAUER, Chief Judge, CUMMINGS, Circuit Judge, and ESCHBACH, Senior Circuit Judge.

ORDER

1
Maria Rodgers sued the Yellow Cab Company and others, charging sexual discrimination under Title VII.   The parties settled when Yellow Cab paid her $2,000 to drop her claims.   Rodgers now appeals, apparently alleging that she was deprived of a jury trial and that the settlement agreement is invalid because she was somehow tricked or coerced into signing it.   This appears to be the type of argument best made in a motion under Fed.R.Civ.P. 60, but Rodgers never presented such a motion to the district court.   In any event, her brief to this court fails to cite any cases or statutes or provide facts supporting her claims, entirely failing to comply with Fed.R.App.P. 28.   E.g., Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023, (7th Cir.1990).   Consequently, we DISMISS the appeal.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record